DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed 3/02/2021.
The IDS submitted on 4/01/2021 has been considered.

Response to Amendment
Applicant’s amendments to claims 31-34, 36-37, 39-43, 47-52, filed March 2, 2021, acknowledged and accepted.  The rejection of claims 31-50, have been fully considered and as a result claims 31-34, 36-37, 39-43, 47-52, now indicated as allowable.  The rejection has been withdrawn. 
Claims 31-34, 36-37, 39-43, and 47-52, are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art made of record include references cited in the notice of references.  The claims 31, 42, 49, are allowed over the prior arts since the references taken either individually or in combination neither teach nor render obvious features in providing an emergency message to a service provider, comprising, in combination with other claimed limitation as a whole, a multimedia capturing device capture a photo or video associated with an emergency situation and wirelessly transmit the photo or video associated with the 
The closest prior arts of record cited and included in the notice of references, disclose features that either in itself or in combination, seemingly fail to anticipate or render the above allowable features obvious.  Claims 32-34, 36-37, 39-41, 43, 47-48, and 50-52, further limit allowable claims 31, 42, 49, and therefore are also allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/  
Primary Examiner, 
Art Unit 2632.